Citation Nr: 1530320	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  09-33 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disorder. 

2.  Entitlement to an initial compensable evaluation for service-connected tinea cruris.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from March 1996 to December 2007.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Montgomery, Alabama.

In July 2013 and May 2014, the Board remanded the matter for further development which has been completed, and the case has been returned for appellate consideration. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran does not have a left knee disorder related to service. 

2.  The Veteran's tinea cruris has not affected five percent of his body or required systemic therapy.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  

2.  The criteria for an initial compensable rating for tinea cruris have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 7813 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2007, prior to the May 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also explained how disability ratings and effective dates are determined as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection for tinea cruris was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also VAOPGCPREC 8-2003 (December 22, 2003).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as the Veteran and his representative have not alleged such prejudice. 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  Additionally, in May 2014, the Board, having determined that the current examinations of record were insufficient, remanded the matters to afford the Veteran VA examinations in connection with his current claims.  Subsequently, he was scheduled for examinations in June 2014.  The Veteran has not offered any reason for his failure to report to these examinations.  The December 2014 supplemental statement of the case (SSOC) outlined the reasons for the continued denial of his claims, specifically that because he failed to report to his examinations his claims would be adjudicated based on the evidence of record which was insufficient to grant his claims.  The Veteran has not indicated that he wanted to reschedule these examinations.  Additionally, pursuant to the Veteran's statements to VA Medical Center employees, in a May 2015 letter the Board sought clarification from the Veteran as to whether he wished to withdraw his appeal.  To date, he has not responded to that letter.  Therefore, because the Veteran was given ample notification that he would be scheduled for examinations and he failed to report to those examinations, and he was given multiple opportunities to provide good cause to report to his examinations; the Board finds that there is no prejudice to proceed with the claims.  See 38 C.F.R. § 3.655(a) (2014). 

Without the Veteran's cooperation, VA cannot obtain the evidence necessary to ascertain the etiology of his current left knee disability or the severity of his skin disability.  While VA has a duty to assist the Veteran in substantiating his claims, that duty is not a one-way street. Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (noting that a veteran cannot passively wait for help from VA). Therefore, the Board finds that additional efforts to assist the Veteran with obtaining additional and to schedule the Veteran for further evaluations would be futile, and as such, the Board finds that VA has fulfilled its duty to assist has been met.  38 C.F.R. § 3.159(c) (4) (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In addition, as noted above, the Board remanded this matter for further development in July 2013 and May 2014.  Relevant to the claims currently remaining on appeal, the Board instructed the RO to obtain any outstanding records, provide examinations, and readjudicate the claims.  Subsequently, treatment records were obtained, the Veteran was afforded examinations in September 2013 in accordance with the July 2013 remand instructions, and his claims were initially readjudicated in the November 2013 SSOC.  However, as discussed above, the Veteran was scheduled for examinations in June 2014 pursuant to the May 2014 Board remand, however, he failed to report to the examinations, provide an explanation for his failure to report, or requested that his examinations be rescheduled.  His claims were again readjudicated in the December 2014 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.   Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this case, this presumption does not apply as there is no evidence of arthritis. 

Service treatment records show that in June 1999 the Veteran complained of left knee pain following an incident in which his knee gave out while playing volleyball.  Then in July 1999, the Veteran complained of locking of the left knee after slipping in the shower and falling.  The Veteran was noted as having a left lateral collateral ligament sprain.  In the Veteran's service discharge report of medical history in March 2007, the Veteran denied knee trouble.  In the report of medical examination, an abnormal lower extremity was noted, but the notation was related to the left foot.  

In a January 2008 VA general medical examination report, the examiner diagnosed Osgood-Schlatter disease of the left knee, indicated by x-ray report; and residuals of a left knee injury, normal x-ray report, insufficient evidence to warrant an acute diagnosis.  

The Veteran underwent another VA examination in July 2013, at which time the diagnosis was a left knee strain.  That examiner explained that Osgood-Schlatter disease is an overuse injury that occurs in the knee area of growing adolescents.  Young adolescents who participate in certain sports, including soccer, gymnastics, basketball, and distance running, are most at risk for this disease.  In some patients, Osgood-Schlatter symptoms may last for 2 to 3 years.  However, most symptoms will completely disappear with completion of the adolescent growth spurt, around age 14 for girls and age 16 for boys.  He then indicated that the Veteran's knee injury occurred in 1997, which would make him 20 years old at the time.  The examiner opined that the Veteran's degenerative arthritis and Osgood-Schlatter disease was reflected by an adolescent condition and was less likely as not related to the injury of the knee he sustained while in service.

Based on the evidence, the Board finds that service connection for a left knee disorder is not warranted.  Although the Veteran had problems with his left knee in service, there is no competent evidence that any current disability is related to service.  As detailed above, the Veteran was scheduled for a VA examination to determine the etiology of any current disability, to specifically determine whether he had a preexisting childhood disease was aggravated during service.  In this regard, the Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Veteran failed to report to the scheduled VA examination and there is no opinion which addresses the etiology of the Veteran's current disability.  Furthermore, the Veteran has submitted no specific lay or medical evidence regarding a nexus.  He has alleged only that it is related to service.  

The Veteran, as a lay person, is competent to note what he experiences, including his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, in this case, the question as to the etiology of his current left knee disorder is different than identifying a separated shoulder, varicose veins, or flat feet, which are capable of direct lay observation.  See Jandreau, 492 F.3d at 1376 (noting that a lay witness is capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  That is, appropriate expertise is required to determine whether the Veteran's left knee disorder is related to service because the development of the disorders noted are complex internal processes not observable to a lay person.  In the present case, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render such a complex medical opinion.  See 38 C.F.R. § 3.159 (a)(1) (2014).  Although the Veteran is competent to report what he experienced, he is not competent to ascertain the etiology of his disorder as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  

At this time, the weight of the evidence is against the Veteran's claim and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for a left knee disorder is not warranted. 

Increased Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, as in this case, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

The Veteran's tinea cruris has been assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813.  Diagnostic Code 7813 provides ratings for dermatophytosis (or ringworm) in various locations on the body, including the body (tinea corporis), the head (tinea capitis), the feet (tinea pedis), the beard (tinea barbae), the nails (tinea unguium), and the inguinal area, also known as jock itch (tinea cruris).  Diagnostic Code 7813 specifically provides that dermatophysosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Code 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118.

While Diagnostic Code 7813 has remained unchanged during the period on appeal, the criteria for Diagnostic Codes 7800 through 7805 were amended effective August 30, 2002, see 67 Fed. Reg. 49,490 -99 (July 31, 2002), and again in October 2008.  The October 2008 revisions are only applicable to claims for benefits received by VA on or after October 23, 2008, unless a veteran request review under the post-October 2008 criteria.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim in November 2007, and has not requested review under the revised criteria.  Therefore, only the post-2002 but pre-October 2008 version of the schedular criteria is applicable.

In considering the Veteran's appeal for a compensable rating, the Board must specifically analyze whether a compensable rating is available under any of the Codes implicated by Diagnostic Code 7813 as they existed prior to the October 2008 change in regulations.  Diagnostic Code 7800 provided for ratings only for scaring of the head, face, or neck, and is thus not applicable.  38 C.F.R. § 4.118.  Diagnostic Code 7801 provided a compensable rating on evidence of scars not of the head, face, or neck, that are deep or that cause limited motion and affect an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  Id.  Under Diagnostic Code 7802, a compensable rating was warranted for scars not of the head, face, or neck, that are superficial and do not cause limited motion and affect an area or areas of 144 square inches (929 sq. cm.) or greater.  Id. Under Diagnostic Code 7803 (which was removed entirely after October 2008) superficial, unstable scars warranted a compensable rating.  Notes to Diagnostic Code 7803 clarified that an "unstable scar is one where . . . there is frequent loss of covering of skin of the scar," and a "surficial scar is one not associated with underlying soft tissue damage."  Id.  Diagnostic Code 7804 afforded a compensable rating for superficial scars, which are painful on examination, with a Note indicating that "a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation," and citing to the amputation rule at 38 C.F.R. § 4.68.  Id.  Finally, prior to October 2008, Diagnostic Code 7805 provided that scars not otherwise described in the preceding Codes were to be rated on limitation of function of the effected part. Id.

Diagnostic Code 7813 also implicates Diagnostic Code 7806 under which dermatitis or eczema is to be rated under either the criteria described at Diagnostic Code 7806 or on the basis of disfigurement of the head, face, or neck under Diagnostic Codes 7800 through 7805.  Diagnostic Code 7806 itself provides that dermatitis or eczema involving less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; requiring no more than topical therapy during the past 12-month period, is to be rated noncompensably (zero percent) disabling.  A compensable rating is not warranted without dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. §4.118.

After reviewing the entire claims file, the Board finds that the Veteran's tinea cruris has not been compensable at any time throughout the period on appeal.  

On VA examination in January 2008, the examiner noted that jock itch in the groin had improved and was intermittent.  The Veteran used over-the-counter treatments but had not used any treatment in the past 12 months.  He had no side effects and the rash resolved, and there were no systemic symptoms or neoplasms.  On evaluation, the examiner noted there was no scarring or disfigurement with zero percent of exposed area with zero percent of total body affected.  

A February 2008 VA treatment record noted that there were no skin rashes, and he denied persistent skin rash.  A March 2009 VA treatment record showed that the Veteran reported a not persistent skin rash.  

In a July 2013 VA examination report, the Veteran reported a rash with itching on his abdomen that reappeared every winter.  He stated that the rash recently resolved but he was sure it would return next winter.  Upon examination, the skin of the abdomen was smooth without signs of infection, excoriation, or disfigurement.  There was no inflammation, edema, or keloid formation.  The skin was normal pigmented.  There was no edema or keloid formation.  There was no evidence of residual of tinea cruris.  Exposed area was zero percent, and the entire body affected was zero percent.  

As discussed above, the Board previously remanded this matter to provide the Veteran with an examination during an active stage.  See Ardison v. Brown, 6 Vet. App. 405 (1994) (holding that VA was obligated to evaluate tinea pedis, a skin condition, while in an "active stage" of the disease in order to fulfill the duty to assist).  However, the Veteran did not report to the scheduled June 2014 examination nor provide an explanation for his failure to report.  

Given that, as the evidence shows, the Veteran does not have any scarring associated with his service-connected tinea cruris, no compensable rating is warranted under Diagnostic Codes 7800 through 7805.  With regard to Diagnostic Code 7806, the Board notes that the lay and medical evidence does not show that tinea cruris affects five percent of the Veteran's skin and has required any systemic therapy such as corticosteroids or other immunosuppressive drugs.  Thus, the criteria for a compensable rating under Diagnostic Code 7806 - through operation of Diagnostic Code 7813 - are not met.  The Board has further considered whether a compensable rating may be available under any alternative Code, but finds that one is not.

Accordingly, the Board concludes that the Veteran's tinea cruris has not been compensably disabling at any time throughout the entire initial rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b) (1).  However, in this case, the Board finds that the record does not show that the Veteran's tinea cruris is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b) (1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  His skin disorder is rated based on the nature of treatment and overall area affected.  Thus, the criteria practicably represent the average impairment in earning capacity resulting from the Veteran's disability.  See 38 C.F.R. § 4.1.  

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Indeed, the Veteran and his representative have not identified symptoms that are not attributable to an individual service-connected disability and that are not contemplated under the rating criteria for that condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b) (1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the record does not reveal that the Veteran is claiming that he is rendered unemployable by virtue of his skin disorder, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.


ORDER

Entitlement to service connection for a left knee disorder is denied. 

Entitlement to an initial compensable evaluation for service-connected tinea cruris is denied.





____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


